Citation Nr: 1548737	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 30 percent for ulcerative colitis.

2. Entitlement to a compensable rating for hemorrhoids.

3. Entitlement to service connection for a skin condition (claimed as rashes), to include as secondary to service-connected ulcerative colitis.

4. Entitlement to service connection for hypertension, to include as secondary to service-connected ulcerative colitis and/or major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to March 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The May 2009 rating decision denied the Veteran's claim for service connection for rashes.  The February 2010 rating decision denied service connection for hypertension and the increased rating claims for ulcerative colitis and hemorrhoids.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for a skin condition.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the issues on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the record shows that the Veteran was last afforded a VA examination for his service-connected ulcerative colitis and hemorrhoids in July 2010.   In addition, at his July 2015 hearing, he indicated that these conditions had worsened in severity with symptoms including uncontrolled diarrhea and frequent flare-ups. As there is evidence suggesting a worsening of these disabilities subsequent to the last VA examination, the Veteran must be afforded a new VA examination to determine the current level of severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, the Board notes that a review of the record shows that the Veteran appears to receive regular treatment for these service-connected disabilities.  Any outstanding VA and/or non-VA treatment records should be obtained before a decision is rendered with respect to these issues.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Veteran believes that his skin condition is a direct result of his service-connected disabilities - ulcerative colitis and hemorrhoids.  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Here, the Veteran's VA medical treatment records reflect that he has been treated on several occasions for abscesses near his rectal region as well as prescribed treatment for "skin tags".  See VA medical treatment records dated January 2010, December 2011, and January 2012.  Thus, a VA examination is necessary to determine the nature and etiology of the Veteran's claimed skin condition and whether it is related to service or caused by or aggravated by his service-connected disabilities.

In addition, the Veteran claims that his hypertension is either a result of service, or in the alternative, caused by or aggravated by his service-connected disabilities.  A review of the Veteran's STRs shows that, in September 1990, he had elevated blood pressure readings of 140/100, 126/100 and 120/100 with complaints of stomach cramps.  The evidence of record indicates that there were no other elevated blood pressure readings during service.  Current VA medical records indicate that the Veteran has been diagnosed with hypertension so a VA examination is also necessary to determine whether it is related to service or caused by or related to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his service-connected ulcerative colitis and hemorrhoids.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records from 2014 onward and associate these records with the claims file.

2. Upon receipt of all additional treatment records, please schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected ulcerative colitis and hemorrhoids.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted. 

All symptoms and manifestations of the ulcerative colitis and hemorrhoids, including any associated disturbances of bowel function, abdominal distress, tenderness at the surgical sites, or incontinence, should be reported in detail, and the frequency and severity of each symptom should be noted.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3. Please schedule the Veteran for a VA dermatological examination to determine the nature and etiology of his skin condition.  This medical evaluation preferably should be performed during a time when this condition is in an active state, that is, during a flare-up.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

The likelihood (very likely, as likely as not, or unlikely) that any diagnosed skin condition: (i) originated or incepted during his active military service May 1971 to March 1992 or is otherwise related or attributable to his service, or (2) was caused or aggravated by service-connected disabilities ( ulcerative colitis, hemorrhoids, or any subsequently service-connected disability) or treatment therefor.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for a skin condition, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

4. Please schedule the Veteran for a VA to determine the etiology of his hypertension.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

The likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension: (i) originated or incepted during his active military service May 1971 to March 1992, within one year of service separation, or is otherwise related or attributable to his service, or (2) was caused or aggravated by service-connected disabilities (ulcerative colitis, hemorrhoids, or any subsequently service-connected disability) or treatment therefor.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for hypertension, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




